Van Brunt, P. J.
I dissent. The stay was not an injunction order, but was merely a stay of legal proceedings, and that is all the court could grant in the proceedings before it. An injunction can only be granted upon a complaint in an action where such' relief is proper; and, whatever might have been the interpretation of the language in question, had there been an injunction, no such interpretations can be indulged in, because the court had no power to then grant an injunction. The case of Mayor v. Ferry Co., 64 N. Y. 622, has therefore no application.